DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 and 03/04/2021 were filed after the mailing date of the Notice of Allowance on 01/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
2.	Claims 17-20, 22, 26, 30-32, 50, 51, 67-70, 73, 75-78, 81, 83-87, 90 and 92-106 (renumbered as claims 1-42) are allowed.

“	receiving the second indicator from the BS, the second indicator indicating at least one group of code blocks (CBs) that is preempted by a second transmission, the at least one group of CBs being of the first transmission	”.
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 17 (same is true for claim 50) are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 17.	Independent claims 67 and 85 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	signaling the second indicator to the first UE, the second indicator indicating at least one group of code blocks (CBs) that is preempted by a second transmission, the at least one group of CBs being of the first transmission	”.
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 67 (same is true for claim 85) are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 67.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474

/PRINCE A MENSAH/            Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/            Primary Examiner, Art Unit 2474